DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-6 in the reply filed on 11/8/2021 is acknowledged.
Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/8/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a connection portion as described in the specification (p.7, [0016]).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson, III et al. (US 5652074).
Regarding Claim 1, Larson discloses a method of manufacturing an electrode plate for a battery (Col. 1, lines 8-10) by cutting a strip-shaped electrode plate (10) into a predetermined size (Col. 7, lines 7-8), the method comprising: a step (A) of forming a through hole (hole in grid, see annotated Figure 2 below) in the strip-shaped electrode plate (10) (Figure 2, Col. 5, lines 49-54). Larson further discloses a step (B) of cutting the strip-shaped electrode plate (10) along a width direction on cutting line (68) (Col. 7, lines 7-8). Larson further discloses that in the step (A), the through hole (hole in grid) is formed at a position on a cutting line (68) which extends in the width direction of the strip-shaped electrode plate (10) (see Figure 2). Larson further discloses that the step (B) is performed by multiple cutting blades (rotary cutting die, 36, and die assembly used in tab blanking, i.e., cutting notches, 62) disposed along the cutting line (68), and one 

    PNG
    media_image1.png
    508
    718
    media_image1.png
    Greyscale

Annotated Figure 2 (Larson US 5652074)
Regarding Claim 5, Larson discloses that the electrode plate (10) includes a positive electrode plate which is laminated (enveloped) with a separator (Col. 7, lines 40-43).
Regarding Claim 6, Larson discloses that at one end of the strip-shaped electrode plate (10) in the width direction, multiple tabs (plate lug, 58) are formed at predetermined intervals along a longitudinal direction, and the tabs (plate lug, 58) are each formed at a position away from the cutting line (68) in the longitudinal direction relative to the through hole (hole in grid) formed at a position on the cutting line (68) (Figure 2, Col.8, lines 16-19).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Larson, III et al. (US 5652074) as applied to Claim 1 above, and further in view of Singleton et al. (US 20020007552A1).
In Regards to Claim 2 (Dependent Upon Claim 1):
Larson discloses that the step (B) is performed using a punch and die assembly (Col. 9, lines 44-46).
Larson is deficient in disclosing that the clearance between the punch and die is less than or equal to 3 µm.
Singleton discloses an apparatus for manufacturing battery electrodes which utilizes a male/female punch die assembly [0002, 0047]. Singleton teaches that the clearance between the punch and die is set to be “zero” (0.0001-0.0002 inches, i.e. 2.54-5.083 µm) in order to achieve an electrode free of burrs [0020, 0048]. Singleton further teaches that the presence of burrs in an electrode can cause the battery to short-out or fail [0048]. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). As such, it would be obvious to .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Larson, III et al. (US 5652074) as applied to Claim 1 above, and further in view of Uhlemann et al. (WO0035036).
In Regards to Claim 3 (Dependent Upon Claim 1):
	Larson is silent about the dimensions of the strip-shaped electrode plate.
Uhlemann discloses a method of manufacturing a lead-acid battery (p.12, lines 13-15) and that the battery comprises strip-shaped electrode plates (positive grid) (p. 12, line 13 – p.13, line 2). Uhlemann further teaches that the strip-shaped electrode (positive grid) may be constructed to be about 3-5 inches (76.2-127 mm) (p. 14, lines 14-17).
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention when designing the strip-shaped electrode plate of Larson, to choose a width of about 3-5 inches (76.2-127 mm) as taught by Uhlemann, as it is a known range of dimensions in the art for the width of a strip-shaped electrode plate for a lead-acid battery. By doing so, the limitation of Claim 3 requiring a length of the strip-shaped electrode plate in the width direction is greater than or equal to 100 mm, is met.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Larson, III et al. (US 5652074) as applied to Claim 1 above, and further in view of Rao (US 5958625).
In Regards to Claim 4 (Dependent Upon Claim 1):
Larson discloses a strip-shaped electrode plate (10) which is made from a positive grid (Figure 2, Col. 5, lines 40-45). Larson further discloses a through hole (hole in grid, see annotated Figure 2 above) in the strip-shaped electrode plate (10) (see Figure 2).
Larson is silent to the length of the through-hole in the longitudinal direction.
	Rao disclose a positive grid (10) for a lead-acid battery (Col. 5, lines 35-45) and that the positive grid (10) contains through holes (pellet areas) (Figure 1, Col. 5, lines 59-66). Rao further discloses that the through holes (pellet areas) have a length in the longitudinal direction of about 0.05-0.18 inches (1.27-4.57 mm) (Figure 2, Col. 6, lines 41-50).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention when designing the through holes of the strip-shaped electrode plate of Larson, to choose a length in the longitudinal direction of about 0.05-0.18 inches (1.27-4.57 mm) as taught by Rao, as it is a known range of dimensions in the art for the length in the longitudinal direction of a through hole in a positive grid for an electrode plate in a lead-acid battery. By doing so, the limitation of Claim 4 requiring a length of the through hole in a longitudinal direction of the strip-shaped electrode plate is less than or equal to 4 mm, is met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./            Examiner, Art Unit 1724         

/SARAH A. SLIFKA/            Primary Examiner, Art Unit 1759